Citation Nr: 1532657	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a thoracolumbar spine disability.  

3.  Entitlement to service connection for cervical spine pain with arthritis (a cervical spine disability).  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

6.  Whether new and material evidence has been received to reopen service connection for peptic ulcers. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1978 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2010, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2009 rating decision denied service connection for a cervical spine disability, headaches, left wrist pain, and right wrist pain.  The June 2009 rating decision also denied reopening of service connection for a thoracolumbar disability.  In the February 2010 Statement of the Case, the RO subsequently reopened service connection for a thoracolumbar disability, but denied the reopened claim.  The May 2010 rating decision, in pertinent part, denied reopening of service connection for peptic ulcers.  The September 2011 rating decision denied entitlement to a TDIU.    

In May 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of service connection for a thoracolumbar disability, cervical spine disability, headaches, and bilateral carpal tunnel syndrome; whether new and material evidence has been received to reopen service connection for peptic ulcers; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied service connection for a back condition.  The Veteran did not initiate an appeal to this decision.  

2.  In a July 1998 determination, the RO denied reopening of service connection for a back condition.  The Veteran did not initiate an appeal to this determination. 

3.  Additional evidence received since the July 1998 determination on the issue of service connection for a thoracolumbar disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonably possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1998 determination is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The issue of whether new and material evidence has been received to reopen service connection for a thoracolumbar disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to this issue, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Thoracolumbar Disability - Analysis

In the current claim on appeal, the Veteran seeks to reopen service connection for a thoracolumbar disability.  In a January 1993 rating decision, the RO denied service connection for a back condition.  The RO found that while the Veteran had complaints of back pain following an in-service motor vehicle accident, the Veteran's condition was acute in nature that healed and had no residual disability.  In a February 1993 correspondence, the RO informed the Veteran of the denial of service connection.  The Veteran did not initiate an appeal as to the January 1993 rating decision; therefore, the January 1993 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 1998, the Veteran sought to reopen service connection for a thoracolumbar disability.  In a July 1998 rating decision, the RO denied reopening of service connection for a back condition, finding that new and material evidence had not been submitted.  In a July 1998 correspondence, the RO informed the Veteran of the denial of his claim.  The Veteran did not initiate an appeal as to the July 1998 determination; therefore, the July 1998 determination became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claims in July 1998, recent evidentiary submissions include private medical records, a March 2015 private medical examination report, and lay statements from the Veteran, including his testimony at the May 2015 Board hearing.  Collectively, the recently submitted records, report, and statements, as a whole, provide evidence regarding the Veteran's current thoracolumbar symptoms as well as the history and etiology of the Veteran's thoracolumbar disability.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a thoracolumbar has been received.  The recently submitted evidence is new, in that it was not record at the time of the prior final denial.  Further, it is neither cumulative nor redundant of evidence already of record at the time of the last final disallowance.  

This newly submitted evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran's thoracolumbar disability was incurred in service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Specifically, the March 2015 private medical examination report provides evidence in favor of a finding of an in-service incurrence of the Veteran's thoracolumbar disability.  

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for a thoracolumbar disability.  For these reasons, the Board finds that the additional evidence received since the July 1998 determination is new and material to reopen service connection for a thoracolumbar disability.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a thoracolumbar disability is granted. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a thoracolumbar disability, a cervical spine disability, headaches, and bilateral carpal tunnel syndrome; whether new and material evidence has been received to reopen service connection for peptic ulcers; and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as Social Security Association (SSA) records, or a State government.  See 38 C.F.R. § 3.159(c) (2014).  The record establishes that the Veteran's original SSA disability compensation claim was denied, but that the Veteran is currently appealing that decision.  In addition, the record establishes that the Veteran applied, but was denied, for workers' compensation disability compensation as the result of a workplace incident that occurred in 2008.  To date, there is no indication in the claims file that any SSA records or records from the State of Oklahoma have been obtained or requested.   During the May 2015 Board hearing, the Veteran testified that the 2008 workplace incident affected his thoracolumbar spine, cervical spine, headaches, and both wrists; therefore, the acquisition of these records would be relevant to the Veteran's claims of service connection, and as such, VA is obliged to obtain them.  Id.; see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Regarding the Veteran's claim to reopen service connection for peptic ulcers, there is no specific indication that the Veteran sought disability compensation from either SSA or the State of Oklahoma due to his peptic ulcers; however, the records from SSA and the State of Oklahoma may contain information pertinent to the Veteran's claim, and therefore, these records must be obtained prior to adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Regarding entitlement to TDIU, during the January 2015 Board hearing, the Veteran testified that he is rendered unemployable due to the combination of his disabilities for which he is seeking service connection, primarily his thoracolumbar, cervical spine, headache, and wrist disabilities.  As such, the Board finds the claim of entitlement to a TDIU to be inextricably intertwined with the claims of service connection, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  


Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

3. Request from the Oklahoma Workers' Compensation Commission any and all records pertinent to the Veteran's workers' compensation claim, as well as any and all medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


